Title: To George Washington from the Maryland Delegates, 19 August 1777
From: Maryland Delegates of the Continental Congress
To: Washington, George



Sir
Phila. Aug. 19. 1777

We are just now honoured with your Letter respecting the Arrest of Lieut. McNaire of the Artillery and shall immediately enclose it to Governor Johnson to take such Measures on the Subject as the Law will warrant him: We wish the Artillery Corps and the 16th Regiments had been apportioned on the States that our State knowing its Proportion might have pursued the Same Means for raising it as it has taken to fill up its Quota of the 88 Battalions: Had this been done by Congress the present Act of our State would not have occasioned the Difficulties objected: We doubt not Gover. Johnson will do every thing in his Power for the Discharge of Lieut. McNaire & wishing you every Success & Happiness We have the Honor to be with the greatest respect Sir Yr most Obd. humble Servts

W. Paca
Saml. Chase

